United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0188
Issued: March 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 12, 2015 appellant filed a timely appeal from a September 17, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her head and
brain conditions are causally related to a February 3, 2015 employment incident.
On appeal, appellant reiterated the factual history, contending that she sustained an injury
due to her employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 17, 2015 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 3, 2015 appellant, a 52-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that she sustained injuries to her head on February 3, 2015 as a result of
being hit in the back of the head by a postal container while getting mail out of another
container. She stopped work on February 3, 2015.
An OWCP Form CA-16, authorization for examination, was issued by the employing
establishment on February 3, 2015. Appellant was authorized to visit Dr. Wagdy F. Girgis, a
Board-certified family practitioner, in Brooklyn, New York. She submitted a February 9, 2015
attending physician’s report from Dr. Girgis noting that appellant got hit in the posterior head at
work by equipment and diagnosed head injury and vertigo. In a February 9, 2015 duty status
report (Form CA-17), Dr. Girgis noted that the top shelf of a general purpose mail container
(GPMC) struck the back of appellant’s head on February 3, 2015. He diagnosed headaches and
opined that appellant was totally disabled for work.
Appellant further submitted hospital records dated February 4, 2015 from Lutheran
Medical Center in Brooklyn, New York, regarding a visit for a lower gastrointestinal (GI) bleed
and hypertension.
In a February 18, 2015 letter, OWCP advised appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a February 13, 2015 computerized tomography (CT) scan of the
brain which revealed a small hematoma in the right occipital scalp and no evidence of
intracranial trauma.
In a report dated February 9, 2015, Dr. Girgis diagnosed benign paroxysmal vertigo,
benign hypertension, headache, and rectal/anal hemorrhage. He reiterated that appellant was hit
with a piece of metal equipment from work on the back of the head resulting in vertigo and
headaches. Dr. Girgis explained that appellant tried to visit his office, but did not make it all the
way in, fainted, and was taken to the hospital. Appellant experienced rectal bleeding and
received a colonoscopy, as well as an esophagogastroduodenoscopy (EGD). On March 2, 2015
Dr. Girgis advised that appellant was totally disabled for work pending neurology clearance.
By decision dated March 26, 2015, OWCP denied appellant’s claim because the medical
evidence did not establish a medical condition was diagnosed in connection with the accepted
event.3

3

On April 1, 2015 appellant filed a recurrence claim (Form CA-2a). In a letter dated April 3, 2015, OWCP
advised her that it could not consider a recurrence on a denied claim.

2

On April 20, 2015 appellant requested a review of the written record by an OWCP
hearing representative4 and submitted a February 4, 2015 report from Dr. Girgis supporting that
appellant had a syncopal episode that same day with profuse bleeding from the rectal area after
she was hit on the head with equipment at work the day before on February 3, 2015.
In reports dated March 11 through 23, 2015 Dr. Peiyun Chu, a Board-certified
neurologist, reported that appellant presented with a chief complaint of headaches after a workrelated injury. He noted that according to appellant she was in her usual state of health until
February 3, 2015 when she was getting the mail from a metal post cart and a piece of the cart fell
down on her head and hit the back of her head. Appellant had a CT scan of the brain, which
showed a small scalp hematoma in the back of her head. She denied any loss of consciousness at
the time of the incident, however, she experienced intermittent headaches since the injury.
Dr. Chu diagnosed “persistent headaches after head trauma, possibly representing mild
postconcussion syndrome” and opined that the small scalp hematoma had resolved because he
did not feel any hematoma or swelling on the scalp upon examination. In a March 19, 2015
attending physician’s report, Dr. Chu diagnosed postconcussion syndrome and opined that
appellant was totally disabled for work for the period February 3 to March 24, 2015. He advised
that appellant was capable of returning to work effective March 24, 2015.
By decision dated September 17, 2015, an OWCP hearing representative affirmed the
March 26, 2015 denial of the claim finding that the medical evidence was insufficient to
establish a causal relationship between appellant’s diagnosed conditions and the February 3,
2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury6 was sustained in the performance of
duty, as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
4

On April 27, 2015 appellant requested authorization for a CT scan of the head/brain without dye. In a letter
dated August 4, 2015, OWCP denied authorization because the evidence on file did not explain how the need for the
procedure resulted from factors of appellant’s federal employment.
5

5 U.S.C. § 8101 et seq.

6

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
7

See T.H., 59 ECAB 388 (2008).

3

sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that her condition relates to the employment incident.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.9
ANALYSIS
OWCP has accepted that the employment incident of February 3, 2015 occurred at the
time, place, and in the manner alleged. The issue is whether appellant’s head and brain
conditions resulted from the February 3, 2015 employment incident. The Board finds that
appellant did not meet her burden of proof to establish a causal relationship between the
conditions for which compensation is claimed and the employment incident.
In his reports, Dr. Chu diagnosed postconcussion syndrome and opined that appellant was
totally disabled for work for the period February 3 to March 24, 2015. He noted that appellant
sustained an employment injury on February 3, 2015 when she was getting the mail from a metal
post cart and a piece of the cart fell down on her head and hit the back of her head. Appellant
had a CT scan of the brain, which showed a small scalp hematoma in the back of her head, and
complained of persistent headaches. Dr. Chu opined that the small scalp hematoma had resolved
because he did not feel any hematoma or swelling on the scalp upon examination and advised
that appellant was capable of returning to work effective March 24, 2015. He did not provide
sufficient medical rationale explaining the mechanism of how appellant’s postconcussion
syndrome was caused or aggravated by being hit on the back of the head on February 3, 2015.
Dr. Chu’s opinion was based, in part, on temporal correlation. However, the Board has held that
neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.10 Dr. Chu did not otherwise sufficiently
explain the reasons why diagnostic testing and examination findings led him to conclude that the
February 3, 2015 incident at work caused or contributed to the diagnosed condition. Thus, the
Board finds that the reports from Dr. Chu are insufficient to establish that appellant sustained an
employment-related injury.

8

Id.

9

Id.

10

E.J., Docket No. 09-1481 (issued February 19, 2010).

4

Dr. Girgis asserted that appellant was hit on the posterior head by a general purpose mail
container at work on February 3, 2015 and diagnosed vertigo and headaches. He further
indicated that on February 4, 2015 appellant attempted to visit his office, but fainted on the way
in and was taken to the hospital and diagnosed with syncopal episode and rectal/anal
hemorrhage. Dr. Girgis opined that appellant was totally disabled for work. The Board finds
that Dr. Girgis failed to provide a rationalized medical opinion explaining how factors of
appellant’s federal employment, such as being hit on the back of the head at work, caused or
aggravated her head and brain conditions. Dr. Girgis noted that appellant’s conditions occurred
while she was at work, but such generalized statements do not establish causal relationship
because they merely repeat appellant’s allegations and are unsupported by adequate medical
rationale explaining how her physical activity at work actually caused or aggravated the
diagnosed conditions.11 He failed to provide an opinion adequately addressing how the
February 3, 2015 employment incident contributed to appellant’s conditions. Thus, the Board
finds that the reports from Dr. Girgis are insufficient to establish that appellant sustained an
employment-related injury.
The hospital records dated February 4, 2015 diagnosed a lower GI bleed and
hypertension but did not specifically address whether the February 3, 2015 employment incident
caused or contributed to the diagnosed conditions. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of diminished probative value on the
issue of causal relationship.12 Thus, appellant has not met her burden of proof with this
evidence.
The February 13, 2015 CT scan of the brain is of limited probative medical value as it
does not specifically address whether appellant’s head and brain conditions are attributable to her
accepted work injury.13
On appeal, appellant reiterated the factual history of her claim and submitted new
medical evidence. However, she has not submitted any rationalized medical evidence to support
her allegation that she sustained an injury causally related to the February 3, 2015 employment
incident and failed to meet her burden of proof to establish a claim for compensation.
The Board also notes that the employing establishment issued appellant a Form CA-16 on
February 3, 2015 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.14 Although OWCP denied appellant’s claim for an injury, it did
11

See K.W., Docket No. 10-98 (issued September 10, 2010).

12

Jaja K. Asaramo, 55 ECAB 200 (2004).

13

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
14

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

5

not address whether she is entitled to reimbursement of medical expenses pursuant to the Form
CA-16. Upon return of the case record, OWCP should further address this issue.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her head
and brain conditions are causally related to a February 3, 2015 employment incident. On return
of the record, OWCP should consider the Form CA-16 issued in this case.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

